Citation Nr: 0115618	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-24 747	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for asthma.  











INTRODUCTION

The veteran served on active military duty from June 1998 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In December 1999 and June 2000 
rating actions, the RO denied service connection for asthma.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

According to the service medical records in the present case, 
at the enlistment examination completed in March 1998, the 
veteran denied ever having experienced asthma.  This 
evaluation demonstrated that the veteran's lungs and chest 
were normal.  Subsequent service medical records dated in 
September and October 1998 reflect treatment for bronchitis.  
At a November 1998 treatment session, an assessment of 
possible asthma versus bronchitis was given.  

Thereafter, in January 1999, the veteran underwent a physical 
examination.  According to the Report of the Entrance 
Physical Standards Board Proceedings dated in that month, the 
veteran's chief complaint was shortness of breath.  He 
described chest tightness, shortness of breath, wheezing, and 
coughing spells with increased activity.  He also reported 
nocturnal symptoms of chest tightness, coughing spells, and 
wheezing.  The report of the January 1999 physical 
examination indicates that the veteran's medical history was 
positive for his chief complaint of shortness of breath, 
which existed prior to entry into service and which was never 
diagnosed.  The physical examination of the veteran's lungs 
demonstrated wheezing in both lung fields, which was 
decreased after one nebulizer treatment.  Laboratory data was 
not obtained due to the veteran's auscultated wheezing.  
Asthma, existing prior to entry into active military duty, 
was diagnosed.  Additionally, the examining military 
physician recommended that the veteran be discharged from the 
military because he would not be able to train due to his 
pre-existing asthma.  

Further review of the claims folder indicates that some 
recent post-service medical records have been received.  No 
pre-service medical reports have been associated with the 
veteran's claims folder.  

In view of the in-service finding that the veteran's asthma 
preexisted his active military duty, the Board concludes 
that, on remand, an attempt should be made to obtain and to 
associate with his claims folder copies of records of any 
pre-service respiratory treatment that he may have received.  
Furthermore, an attempt should also be made to procure 
records of any additional post-service respiratory treatment 
that he may have been given.  See, Murincsak v. Derwinski, 
2 Vet. App. 363, 373 (1992) (there is a continuing obligation 
on VA to assist veterans in developing the facts of their 
claims throughout the entire administrative adjudication and 
this obligation includes the duty to obtain records regarding 
their medical history).  See also, Simington v. Brown, 
9 Vet.App. 334 (1996) (per curiam) (stipulating that VA is 
deemed to have constructive knowledge of any documents 
"within the Secretary's control" and that any such 
documents relevant to the issue under consideration must be 
included in the record on appeal) and Bell v. Derwinski, 
2 Vet.App. 611, 613 (1992) (regarding records in constructive 
possession of VA).  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accorded a pertinent VA 
examination during the current appeal.  Thus, following 
receipt of any available pre-service, as well as any 
additional post-service, respiratory treatment records on 
remand, the Board believes that the veteran should be 
accorded a thorough and contemporaneous VA respiratory 
examination.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all records 
of VA and private treatment that he has 
received for his asthma both prior to, 
and following, his active military duty.  
Copies of all available, previously 
unobtained records should be associated 
with the claims folder.  

3.  The RO should also specifically 
request the VAMC in San Juan, the 
Commonwealth of Puerto Rico to furnish 
copies of all records of treatment that 
the veteran may have received at that 
medical facility since his separation from 
active military duty.  Copies of all 
available records should be associated 
with the claims folder.  

4(a).  Thereafter, the veteran should be 
accorded a VA respiratory examination to 
determine the nature, severity, and 
etiology of any asthma.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner in 
conjunction with the examination, and the 
examiner should verify in the report that 
the claims folder was reviewed.  Any 
specialized testing deemed necessary 
should be performed.  

4(b).  The examiner is requested to 
obtain from the veteran a detailed 
history of his pre-service, in-service, 
and post-service respiratory treatment.  
Following a review of the claims folder 
and the examination findings, the 
examiner is asked to render an opinion as 
to whether a diagnosis of asthma is 
appropriate.  If so, the examiner should 
express an opinion as to when any 
diagnosed asthmatic disorder was 
initially manifested.  If such a 
disability is found to have been present 
at the time of entry into active duty, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that the preservice asthma underwent 
a chronic increase in severity beyond its 
natural progression during the veteran's 
active service.  If the veteran's 
diagnosed asthmatic disorder is found not 
to have been present at the time of entry 
into active duty, the examiner should so 
state and should also express an opinion 
as to whether it is at least as likely as 
not that any such currently diagnosed 
asthmatic disorder is related to the 
veteran's active military duty, and in 
particular to his in-service episodes of 
treatment for possible asthma and 
bronchitis.  

5.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for asthma.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




